Per Curiam.
The finding upon the facts cannot be disturbed. Nor was the obligation on which the order of arrest was made, discharged by operation of the bankrupt act. There appeared on the argument to be a serious objection to granting an order of arrest in an action for an equitable cause. It was, however, answered, that the action, by the interlocutory judgment, had been turned "into a pure action at law. This seems to be sufficient, especially since no reversal of *114that interlocutory judgment can take place, the judgment having been affirmed.
Order affirmed, with $10 costs, and disbursements to be taken.